tcmemo_2010_6 united_states tax_court johnny and jennifer rosser petitioners v commissioner of internal revenue respondent rosser enterprises inc petitioner v commissioner of internal revenue respondent docket nos filed date johnny rosser pro_se johnny rosser an officer for petitioner in docket no lynette mayfield for respondent memorandum findings_of_fact and opinion dawson judge in these consolidated cases respondent determined the following federal_income_tax deficiencies and accuracy-related_penalties petitioners year deficiency johnny jennifer rosser rosser enterprises inc dollar_figure big_number big_number accuracy- related penalty sec_6662 dollar_figure after concessions the issues remaining for decision are whether rosser enterprises inc the corporation is entitled to various claimed business_expense deductions in excess of those respondent allowed in the notice_of_deficiency for whether johnny and jennifer rosser petitioners received constructive_dividend income from the corporation in and whether petitioners made cash charitable_contributions for and in excess of the amounts allowed by respondent 1petitioners concede that their mortgage interest_deduction for is limited to dollar_figure petitioners also concede that jennifer rosser received unreported gross_receipts of dollar_figure from mary kay cosmetics sales in respondent concedes that petitioners did not receive unreported interest_income of dollar_figure in from webb group financial services whether petitioners or the corporation are entitled to deduct a claimed loss in with respect to investments placed with webb group financial services and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 a for and findings_of_fact some of the facts have been stipulated and are incorporated in our findings by this reference the record consists of the stipulation of facts with attached exhibits additional exhibits admitted at trial and the testimony of johnny rosser petitioner and james clark an unenrolled tax_return_preparer who prepared the federal_income_tax returns for petitioners and the corporation for the years in issue petitioners resided in tennessee when they filed their petition the corporation was organized in tennessee and was doing business as a dry cleaning establishment in three locations in knoxville tennessee at the time its petition was filed petitioner is the corporation’s president and sole shareholder petitioners timely filed their joint federal_income_tax returns on form_1040 u s individual_income_tax_return for 2unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure and and the corporation timely filed its form_1120 u s_corporation income_tax return for on date respondent issued a notice_of_deficiency to petitioners with respect to their taxable years and on the same date respondent issued a notice_of_deficiency to the corporation with respect to its taxable_year no notice_of_deficiency was issued to the corporation with respect to its taxable_year because respondent determined upon audit that there was no deficiency for that year petitioners reported dollar_figure on line of their form_1040 for as personal_property rental income no personal_property rental transaction appears under equipment rental on the corporation’s profit and loss detail for and petitioners filed no schedule e supplemental income and loss with their federal_income_tax return during and the corporation paid dollar_figure and dollar_figure respectively in personal insurance premiums for petitioners during and the corporation paid petitioners’ personal medical_expenses of dollar_figure and dollar_figure respectively the corporation paid petitioners’ personal credit card expenses for and as follows credit card date payee amer exp chase amer exp chase aeronaves de mexico tsuen may trading miami four winds mfg mypaysystems com amount dollar_figure dollar_figure dollar_figure dollar_figure chase chase chase discover chase chase chase amer exp total dillards pellissippi state cash mypaysystems com derm assoc knoxville mtsu online registr banana republic amz superstore biltmore est tickets dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure credit card date payee amount tickets unlimited chase hmicz ring gifts chase target-knoxville chase blockbuster video amer exp blockbuster video amer exp etix com chase mbm limoges jewelry chase blockbuster video amer exp chase amz amazon paymts amer exp blockbuster video chase chase chase chase chase chase chase chase chase chase chase chase chase chase chase chase chase chase total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure paypal dollar_figure target dollar_figure free watch dollar_figure dermatology assoc dermatology assoc dollar_figure mullins family dentistry dollar_figure usairways dollar_figure usairways dollar_figure dermatology assoc dollar_figure atlantic jet sports dollar_figure ebay s half com dollar_figure mullins family dentistry dollar_figure berman investments dollar_figure bargain mart classifieds dollar_figure bargain mart classifieds dollar_figure dollar_figure paypal carlosm dollar_figure wcb grill parts dollar_figure berman investments dollar_figure the corporation made two cash payments of dollar_figure each to petitioner in which were not reported as wages the corporation made payments in the total_amounts of dollar_figure and dollar_figure for and respectively to fifth third bank on a loan for a ford van titled in petitioner’s name but used entirely for the corporation’s dry cleaning deliveries during and petitioners operated two automobiles a mitsubishi eclipse and a toyota solara primarily for their personal_use both automobiles were owned by the corporation on date petitioner as president and sole shareholder of the corporation wrote signed and received corporate check no for dollar_figure payable to himself which was deposited to his personal bank account on date in the notice_of_deficiency for respondent determined that the dollar_figure was a constructive_dividend includable in the total dividends petitioners received in petitioners claimed deductions on their federal_income_tax returns for cash charitable_contributions of dollar_figure in and dollar_figure in made to ridgeview baptist church of those amounts petitioners themselves actually paid dollar_figure for and dollar_figure for the remainder of the contributions to the church was paid_by the corporation in the amounts of dollar_figure in and dollar_figure in the church acknowledged that it received all the contributions respondent determined that petitioners’ charitable_contribution deductions for the amounts paid to the church were limited to dollar_figure for and dollar_figure for by agreement dated date the corporation acquired the assets of old capitol cleaners occ for a total price of dollar_figure with the closing to be effective as of the end of business on date the corporation made a downpayment of dollar_figure at the time occ was purchased during november and date the corporation began making regular payments of dollar_figure per month on the balance of the debt incurred for the occ purchase the occ assets acquired by the corporation in consisted inter alia of the entire right title and interest in and to the business as a going concern and thus were placed_in_service in on its income_tax return for the corporation claimed a depreciation deduction of dollar_figure of that amount dollar_figure was claimed as a sec_179 expense with respect to the corporation’s purchase of occ in and dollar_figure was claimed for ongoing depreciation of dry cleaning equipment and the corporation’s ford van respondent allowed the depreciation on the dry cleaning equipment but reduced the depreciation claimed on the ford van by dollar_figure because of the application of the accelerated_cost_recovery_system acrs respondent also disallowed dollar_figure claimed as a sec_179 expense in because the corporation did not purchase occ’s assets in that year but rather in for which the expense was previously allowed on its other deductions statement to its income_tax return the corporation claimed as deductions the following reimbursement amounts automobile reimbursements--rosser dollar_figure other reimbursements--rosser dollar_figure and additional sec_263a costs--reimbursements dollar_figure for a total of dollar_figure respondent determined in the notice_of_deficiency issued to the corporation for that only dollar_figure of the reimbursements was substantiated and that dollar_figure was unsubstantiated and therefore disallowed on its other deductions statement to its income_tax return the corporation claimed insurance expenses of dollar_figure paid in included in that amount was dollar_figure the corporation paid for petitioners’ personal insurance respondent disallowed dollar_figure and allowed the balance of dollar_figure on its other deductions statement to its income_tax return the corporation claimed medical_expenses of dollar_figure paid in that amount was for petitioners’ personal medical_expenses and respondent disallowed it during petitioners and the corporation made investments with webb group financial services webb group as early as date the webb group investors were notified that their investments might be in some financial jeopardy but a class action had been filed on date a receiver was appointed in the superior court of forsyth county north carolina on date the court entered an order authorizing the receiver to make some payments of attorney’s fees and distributions on or about date petitioner and the corporation filed proofs of claim with the receiver the corporation received a letter dated date from the receiver that informed it in part as follows the receiver has asked the court for permission to distribute on a pro_rata basis dollar_figure from the receiver’s trust account to the webb franklin disciple creditors the amount of distribution you are receiving on the enclosed check in the amount of dollar_figure is based upon a simple cash in less cash_out calculation for each creditor account and by comparing proof_of_claim forms submitted by each creditor with the financial records the receiver obtained for each webb franklin disciples creditor account that is subject_to participation in the settlement distributions see the distribution calculation sheet enclosed for this account records indicate that you loaned webb franklin total principal_amount s of dollar_figure and did not receive any distributions in the form of interest_paid or principal withdrawals leaving a net creditor account balance subject_to pro_rata distribution in the amount of dollar_figure your net creditor account balance is equal to a pro_rata distribution of percent of the aggregate webb franklin net creditor account balances which total dollar_figure the portion of the dollar_figure being distributed from the receiver’s trust account that is earmarked for webb franklin creditors is dollar_figure which when multiplied by your pro_rata distribution percentage factor equals the amount of the enclosed check of dollar_figure on or about date petitioner received a final settlement check of dollar_figure after payments of attorney’s fees and costs and the corporation received a check for dollar_figure as a final net payment the payments petitioner and the corporation received partially reimbursed them for their losses through the webb group i burden_of_proof opinion generally the commissioner’s determinations are presumed correct and taxpayers bear the burden of proving that those determination are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 308_us_488 292_us_435 taxpayers also bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir under sec_7491 the burden_of_proof may shift from taxpayers to the commissioner if taxpayers in addition to satisfying other requirements produce credible_evidence with respect to any factual issue relevant to ascertaining their liabilities petitioners have not alleged that sec_7491 applies nor did they introduce the requisite evidence to invoke that section therefore the burden_of_proof remains on petitioners sec_7491 provides that the commissioner bears that burden of production with respect to a penalty or addition_to_tax to meet this burden the commissioner must introduce evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 once the commissioner meets this burden the taxpayer bears the burden to produce evidence regarding reasonable_cause id pincite ii corporate expense deductions disallowed a depreciation a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business may be deducted on a corporation’s return sec_167 a corporation may elect to expense certain depreciable business_assets sec_179 however the election must be made on the tax_return for the year in which the property is placed_in_service sec_179 116_tc_206 the corporation claimed a total depreciation deduction of dollar_figure on its income_tax return respondent disallowed dollar_figure which consisted of dollar_figure claimed as a sec_179 expense for the corporation’s purchase in of the occ assets as a going concern and a dollar_figure depreciation reduction under acrs for its ford van on date the corporation entered into an agreement to purchase all of the occ assets there was a dollar_figure downpayment made on that date the purchase agreement was effective at the close of business on date and the corporation was required to make monthly payments on the balance of the purchase_price the corporation began making dollar_figure monthly payments to occ during because the occ assets were purchased as a going concern and thus placed_in_service during we hold that the corporation is not entitled to the dollar_figure claimed sec_179 expense deduction in 3it is noted that for tax years after the statute and the regulations have been amended so that a taxpayer may make modify or revoke an election without the commissioner’s consent on an amended_return filed after the due_date of the original return sec_179 sec_1_179-5 income_tax regs however the amendments are of no use to the corporation because it had already been allowed to expense the cost of the occ assets for the year during which they were placed_in_service 4as previously indicated respondent allowed the corporation continued the corporation’s form_4562 depreciation and amortization contains a dollar_figure error in its claimed depreciation of its ford van the error relates to an incorrect calculation of third-year depreciation under acrs that amount is disallowed and should be reflected in the rule_155_computations b other reimbursements as reflected in our findings_of_fact respondent disallowed for lack of substantiation dollar_figure for other reimbursements claimed by the corporation as business_expense deductions petitioners offered no evidence on this issue and therefore they failed to carry their burden_of_proof we reject their contention that it was respondent’s burden to substantiate the claimed deductions on the basis of an unsigned unattributed form_4549 with addendums clearly the form_4549 income_tax examination changes is a vital part of the notice_of_deficiency which was signed and contained respondent’s determinations which are presumed correct accordingly we decide this issue for respondent c insurance expenses the corporation paid dollar_figure of petitioners’ personal insurance expenses in petitioners offered no evidence that the claimed deduction was a deductible corporate busine sec_4 continued a sec_179 expense deduction in the full amount dollar_figure of the occ purchase_price in expense respondent contends that the corporation’s payment of the personal insurance expenses benefited only petitioners and not the corporation and therefore the corporation is not entitled to the dollar_figure deduction we recognize that payments by an employer to defray personal expenses of an employee including payments for life accident_and_health_insurance covering an employee though of benefit primarily to the employee may be deducted by the employer under sec_162 in appropriate circumstances for example such payments may be deducted with the requisite intent to compensate for services actually rendered and in an amount that is reasonable when added to the rest of the employee’s compensation package cf 58_tc_1055 affd per curiam 474_f2d_1345 5th cir francis v commissioner tcmemo_2007_33 if the payment in the case of a reimbursement of an employee’s medical_expenses is to be excludable from the employee’s income under sec_105 as well as deductible to the employer under sec_162 it generally must be paid in accordance with a benefit plan to a payee who receives it in the capacity of an employee rather than in the capacity of a shareholder cf estate of leidy v commissioner tcmemo_1975_340 affd without published opinion 549_f2d_798 4th cir there is no evidence in this record showing the corporation had an insurance plan of any type covering its employees although its income_tax return for claimed a deduction for salaries and wages of dollar_figure paid to employees and compensation of dollar_figure paid to petitioner as its only shareholder accordingly we hold petitioners failed to prove that the corporation is entitled to deduct the claimed insurance expenses paid on their behalf for the payment was a constructive_dividend to them see benson v commissioner tcmemo_2004_272 d medical_expenses the corporation claimed a deduction for medical_expenses of dollar_figure on its income_tax return respondent disallowed it petitioners admitted that the corporation paid their personal medical_expenses the corporation’s payment of such expenses benefited petitioners and not the corporation therefore we hold that the corporation is not entitled to the deduction in addition the payment constituted a constructive_dividend to petitioners iii constructive dividends respondent asserts that constructive_dividend income should be imputed to petitioners for amounts paid_by the corporation to them or on their behalf petitioners dispute that they received the constructive dividends determined by respondent we agree with respondent that petitioners received numerous constructive dividends but not all of those determined a constructive_dividend arises when a corporation confers an economic benefit upon a shareholder without expectation of repayment and the corporation on the date of the deemed_distribution had current or accumulated_earnings_and_profits 496_f2d_1384 5th cir 89_tc_1280 constructive dividends are includable in a taxpayer’s gross_income under sec_61 gross_income includes income realized in any form whether in money property or services sec_1_61-1 income_tax regs a greater potential for constructive dividends exists in closely held corporations where dealings between stockholders and the corporation are characterized by informality benson v commissioner supra zhadanov v commissioner tcmemo_2002_ where as here the sole shareholder uses corporate property for a personal benefit which is not proximately related to corporate business the shareholder must include the value of the benefit as a constructive_dividend to the extent of the corporation’s earnings_and_profits furthermore to be a constructive_dividend to the shareholder a payment of money or property does not need to be made by the corporation directly to the shareholder benson v commissioner supra it is also well 5the corporation had accumulated_earnings_and_profits of at least dollar_figure in and settled that nondeductible payments made by a corporation to a third party on behalf of or for the economic benefit of its shareholders may constitute dividends taxable to those shareholders under sec_301 proctor v commissioner tcmemo_1981_436 the testimony and documentary_evidence in this record establish that petitioners did not separate their personal transactions and expenses from those of the corporation they paid personal expenses with corporate checks they paid personal credit card expenses with corporate funds they used corporate property for their personal_use consequently they received constructive dividends in the amounts of corporate funds spent for them and in the amounts of the lease value of corporate property used by them clearly petitioners received economic benefits for items not deductible by the corporation and those constructive dividends constitute gross_income to them for and we hold that the following expense items paid or provided by the corporation constitute petitioners’ constructive dividends for the years in issue personal insurance premium payments the corporation paid petitioners’ personal insurance premiums of dollar_figure in and dollar_figure in petitioners presented no evidence showing the insurance payments gave rise to a deductible corporate business_expense personal medical expense payments the corporation paid petitioners’ personal medical_expenses of dollar_figure in and dollar_figure in these payments benefited petitioners and no evidence was presented showing they were a deductible corporate business_expense see estate of leidy v commissioner supra personal credit card charges the corporation made payments of petitioners’ american express and chase credit card charges of dollar_figure in and dollar_figure in a corporation’s payment of a shareholder’s personal credit card charges may give rise to a constructive_dividend to the shareholder beck v commissioner tcmemo_2001_270 petitioner admitted at trial that the personal credit card charges were paid with corporate funds petitioners benefited from the payments and they were not deductible corporate business_expenses two corporate checks payable to petitioner at trial petitioner admitted that two payments of dollar_figure each were made to him by corporate checks nos and in he contends that these were rental payments for equipment he personally owned before the corporation was organized however there is no evidence in the record of any written rental agreement for the equipment in fact the check amounts do not agree with the rental income reported on line of petitioners’ federal_income_tax return for moreover there is no schedule e reporting rental income on their income_tax return for or and the alleged rental was not shown on the corporation’s profit and loss detail for in view of these facts we conclude that petitioner received a total cash benefit of dollar_figure in for which there was no corporate purpose thus resulting in a constructive_dividend to petitioner personal_use of corporate automobiles the parties stipulated and petitioner admitted at trial that petitioners used two vehicles a toyota solara and a mitsubishi eclipse owned by the corporation for their personal_use during the years at issue a taxpayer realizes constructive dividends in connection with personal_use of a corporate automobile in the amount of the fair rental value of the automobile sec_301 proctor v commissioner supra respondent determined that during the years at issue the annual fair market lease value of the toyota was dollar_figure per year and the annual fair market lease value of the mitsubishi was dollar_figure per year petitioner offered no evidence of corporate use of the automobiles and did not contest the reasonableness of the annual lease values in fact both automobiles were used primarily by petitioners accordingly we conclude that petitioners received constructive dividends from the corporation of dollar_figure and dollar_figure in the years and respectively contrary to respondent’s determination and the contentions and arguments made in his briefs we hold that the following two items are not taxable as constructive dividends to petitioners corporate payments on loan for van purchased in petitioner’s name the corporation made total payments to fifth third bank of dollar_figure in and dollar_figure in on a loan on a ford van purchased and titled in petitioner’s name but used exclusively by the corporation as a dry cleaning delivery vehicle the van did not benefit petitioner personally it was used only for business purposes we conclude that for financing reasons petitioner purchased the vehicle in his name and he held title to it as a nominee for the corporation therefore we hold that the payments are not includable in petitioners’ income in and corporate check no as stated in our findings_of_fact petitioner wrote signed and delivered to himself corporate check no dated date for dollar_figure it was deposited in his personal bank account on date respondent determined in his notice_of_deficiency that the dollar_figure was a constructive_dividend petitioner received in respondent strongly suggests in his brief that petitioner may have backdated the corporation’s check and that it was possibly written on or after date petitioner denies it we are not persuaded by respondent’s analysis for many years this court has favored and followed the cash-equivalent-upon-receipt rule enunciated in 18_tc_31 holding that a cash_basis taxpayer realized income in from a check dated and received on date but not cashed by him until date in that and similar situations the date of payment has been related back to the date of receipt see 926_f2d_383 5th cir 349_f2d_953 3d cir affg tcmemo_1963_344 stephens v commissioner tcmemo_1956_284 we find and conclude that petitioner received the dollar_figure as income in a year not before us and over which we lack jurisdiction accordingly we hold that petitioner did not receive constructive_dividend income in that amount in iv charitable_contributions petitioners and the corporation made charitable_contributions to ridgeview baptist church of dollar_figure in and dollar_figure in petitioners paid dollar_figure in and dollar_figure in and the corporation paid the remaining amounts of dollar_figure and dollar_figure respectively for those years as set forth in respondent’s notice_of_deficiency issued to petitioners they were allowed the amounts they actually paid to the church in those years and were disallowed the amounts the corporation paid in the notice_of_deficiency issued to the corporation for respondent allowed the dollar_figure the corporation paid the church in that year which was apparently reduced to dollar_figure because of the taxable_income limitations to which corporations are subject sec_170 petitioner offered nothing at trial that contradicts the evidence of record accordingly we hold that petitioners are entitled only to deductions for charitable_contributions paid to the church of dollar_figure in and dollar_figure in v claimed loss on investments with webb group petitioners and the corporation allege in their respective petitions that a loss was incurred in with respect to investments they placed through the webb group sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise see also sec_1 a income_tax regs a loss is not sustained during the taxable_year if there is a reasonable_prospect_of_recovery sec_1_165-1 income_tax regs filing a lawsuit may indicate a 6petitioner has not asserted that the corporation was not allowed a charitable_contribution_deduction of dollar_figure made to the church in furthermore we note that the corporation’s profit and loss detail for shows that a charitable_contribution of that amount was paid and claimed in that year and apparently not disallowed by respondent reasonable prospect for reimbursement bacon v commissioner tcmemo_1989_90 to be allowable a loss must be evidenced by closed and completed transactions that are fixed by identifiable events sec_1_165-1 income_tax regs as reflected in our factual findings no loss could be determined in or the stipulated documents show that the webb group investors were informed that a class action would be filed and that a substantial recovery was anticipated on date petitioner and the corporation were informed that a written settlement agreement had been approved that would return a significant portion of the investors’ principal investment on january and date petitioners and the corporation received partial payments on their investments made through webb group financial services finally the litigation ended and on date petitioner received a final settlement check for dollar_figure and the corporation received a final settlement check for dollar_figure the stipulated documents and petitioner’s testimony show that there was no fixed and identifiable_event that established a deductible loss for petitioners or the corporation during the years at issue and that there was during those years a significant prospect of recovery_of the webb group loss through both litigation and the settlement agreement which were concluded after the years at issue accordingly we hold that neither petitioners nor the corporation are entitled to a deduction in for a loss regarding their investments with the webb group vi accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 for and respondent argues that petitioners are liable for the sec_6662 accuracy-related_penalties attributable to negligence or disregard of rules or regulations or to substantial understatements of income_tax as previously stated sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for penalties respondent has satisfied his burden of production by producing evidence establishing that petitioners were negligent in disregarding substantiation requirements for some of their claimed deductions for omitting some taxable_income for using corporate funds for their own personal expenses for commingling their own and corporate funds and for using corporate property for personal_use without properly accounting for the benefits they received sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1 b income_tax regs an understatement of income_tax is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure sec_6662 the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id petitioners conceded some items in the notice_of_deficiency such as a failure to report gross_receipts and an incorrect mortgage interest_deduction petitioner presented at trial no evidence that he used due care in claiming deductions that were subsequently adjusted in the notice_of_deficiency or in failing to report items as constructive dividends he also failed to keep corporate expenses and funds separate from his own or to keep adequate tax records to assist in the proper preparation of petitioners’ income_tax returns for and petitioners failed to prove that they had reasonable_cause for what they did or that they acted in good_faith in their briefs petitioners contend that the accuracy- related penalties should not be imposed because they provided sufficient information to and relied on their tax_return_preparer mr clark to prepare correct income_tax returns for them and the corporation we disagree petitioner had a responsibility to keep adequate_records and to substantiate items properly sec_1_6662-3 income_tax regs the negligence_penalty has been imposed for failure to keep accurate records as required benson v commissioner tcmemo_2004_272 petitioner admitted at trial that he lacked certain records necessary to substantiate his positions and he was unable to produce records supporting his positions thus petitioners were negligent in failing to keep accurate records and to substantiate items as required sec_6664 provides an exception to the accuracy- related penalty where there is reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the portion of the underpayment for which there was reasonable_cause petitioners have failed to show reasonable_cause for the underpayments on their returns nor have they shown that they acted in good_faith with respect to any portion of the underpayments they simply seek relief from the penalties by casting all responsibility on their tax_return_preparer however the ultimate responsibility for a correct return lies with the taxpayer who must furnish the necessary information to his agent who prepared his return benson v commissioner supra the taxpayer has the burden of establishing that he at least provided the correct information to his tax_return_preparer and that the incorrect returns were the result of the preparer’s mistakes id the taxpayer also bears in some circumstances the consequences of any negligent errors committed by his agent generally the duty_of filing accurate returns cannot be avoided by placing the responsibility on a return preparer loftus v commissioner tcmemo_1992_266 in limited situations however reasonable_cause for negligence due to return preparer mistakes may be established if the taxpayer shows that he provided the return preparer with complete and accurate information from which the tax_return could be properly prepared that an incorrect return was the result of the return preparer’s mistakes and that the taxpayer in good_faith relied on the advice of a competent return preparer id even if a taxpayer established the above elements of a preparer error the taxpayer still has a duty to read and review the return and make sure that all income items are included id petitioners have not established the elements for relief from penalties on account of the return preparer’s errors on the basis of this record we hold that petitioners are liable pursuant to sec_6662 for the accuracy-related_penalties with respect to the resulting income_tax deficiencies for and in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule 7we note that in some respects petitioners may have been misguided by their return preparer’s advice because he is not an attorney a certified_public_accountant an accountant an enrolled_agent or a tax professional see martin v commissioner tcmemo_2009_234
